Citation Nr: 1639586	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for bilateral hearing loss.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to December 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

In January 2011 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in January 2013, at which time the Board remanded for additional development.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the January 2013 remand.  Specifically, an adequate examination was conducted in June 2013 and outstanding VA treatment records were associated with the file. Thus, no further action is required to comply with the January 2013 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, however, another remand remains necessary. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

The Veteran, through his representative, contends that his hearing loss has worsened since the June 2013 VA examination.  He argues that he should have been afforded a new VA examination contemporaneously with the RO's December 2015 Supplemental Statement of the Case (SSOC). 

In light of the Veteran's contentions and the significant difference between the left ear speech discrimination score from the June 2013 VA examination versus the February 2009 VA examination, the Board finds that another VA examination is necessary to determine the current severity of the Veteran's hearing loss disability. 

Because the Board is remanding the Veteran's claim for an increase, the claim for TDIU must also be remanded because the issues are inextricably-intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (determining that issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).   

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the 
Tennessee Valley Health Care System dated from March 2015 to the present.

2. Schedule the Veteran for a VA audiological examination to assess the current severity of his bilateral hearing loss disability.  The examiner should express an opinion as to the functional effects of the Veteran's hearing loss and tinnitus on his ability to work. 

3. Thereafter, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with an SSOC and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







